internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-119739-99 date date legend parent target sub x sub y sub z state a country b date a date b date c date d date e date f x percent y percent outside cpa authorized representative plr-119739-99 other authorized representative parent officials entity x entity y dear this responds to authorized representative’s also outside cpa letter dated date submitted on your behalf requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent as common parent of the consolidated_group of which sub x is a member is requesting an extension to file an election under sec_338 of the internal_revenue_code with respect to the acquisition of target and target's subs hereinafter such election is referred to as the election all citations in this letter to regulations under sec_338 are to the regulations as in effect for date c the material information submitted for consideration is summarized below sub x a state a corporation is a first-tier wholly owned subsidiary of parent a state a corporation parent was and is the common parent of a consolidated_group parent has a taxable_year ending june and uses the accrual_method of accounting sub x owns percent of sub y a corporation incorporated under the laws of country b sub x also owns one share of sub z a corporation incorporated under the laws of country b sub y owns the remaining shares of sub z target is a corporation formed under the laws of country b prior to its acquisition by sub z the stock of target was widely held by the public of country b target has numerous wholly owned non-united states subsidiary corporations hereinafter collectively referred to as target's subs and one united_states subsidiary_corporation u s sub target and target's subs were not controlled_foreign_corporations within the meaning of sec_957 passive foreign investment companies for which an election was made under sec_1295 foreign investment companies the ownership of which is described in sec_552 or required under sec_1_6012-2 to file a united_states income_tax return this request for an extension of time to make the sec_338 election is made with respect to target and target's subs no request for an extension of time to make a sec_338 election is being requested for u s sub plr-119739-99 on date a sub z began to purchase shares of target on the open market of country b pursuant to a public_tender_offer the public_tender_offer was contingent on the tendering of at least percent of the outstanding target shares by the target shareholders within approximately days by date b sub z had purchased approximately x percent of the outstanding shares of target on date c sub z purchased a block of shares constituting y percent of the shares of target this y percent block of shares was acquired in two separate transactions occurring on the same date thus by date c sub z had acquired more than percent of the outstanding shares of target by date f sub z acquired the balance of the outstanding shares of target prior to making the public_tender_offer for the stock of target parent determined that it would file an election pursuant to the provisions of sec_338 to treat the acquisition of the stock of target and target's subs as the purchase of the assets of target and target's subs parent also determined that it would not file a sec_338 election for u s sub it has been represented that all of the acquisitions of target stock made by sub z were acquired for cash in fully taxable transactions collectively referred to as the purchase neither parent nor any members of the parent affiliated_group was related to the target shareholders within the meaning of sec_338 and the acquisition of the stock of target was a qualified_stock_purchase within the meaning of sec_338 shortly after the acquisition of target parent caused sub z and target to be converted from entity x to entity y under country b law for united_states income_tax purposes it has been represented that these conversions qualified under sec_368 subsequently parent caused the appropriate shareholders to make check the box elections for sub y sub z target and certain of target’s subs resulting in their treatment as disregarded entities it has been represented that such elections resulted in such corporations being treated as having liquidated into their respective shareholder corporations under sec_332 the election was due for target and target's subs on date d however for various reasons the election was not filed on the applicable due_date on date e which is after date d and thus after the due_date for the election for target and target's subs outside cpa discovered that the election was not timely filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the statute_of_limitations under sec_6501 has not run for the tax_year in which the acquisitions occurred the taxable years in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_1 plr-119739-99 c provides that a sec_338 election is an election to apply sec_338 to target sec_338 specifies the requirements for making a sec_338 election sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_1_338-1 and v provide that for purposes of sec_1_338-1 ie qualifying for the special rule which provides a later filing_date for an election under sec_338 than ordinarily required a foreign_corporation is considered subject_to united_states tax ie is not eligible for the special rule if it is a controlled_foreign_corporation sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_338-2 provides that the purchasing_corporation may make an election under sec_338 for target even though target is liquidated on or after the acquisition_date sec_1_338-2 provides that an election may be made for target after the acquisition of assets of the purchasing_corporation by another corporation in a transaction described in sec_381 provided that the purchasing_corporation is considered for tax purposes as the purchaser of the target stock the acquiring_corporation in the sec_381 transaction may make an election under sec_338 for target the term target_affiliate has the same meaning as in sec_338 applied without sec_338 thus a corporation described in sec_338 is considered a plr-119739-99 target_affiliate for all purposes of sec_338 if a target_affiliate is acquired in a qualified_stock_purchase it is also a target see sec_1_338-1 if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets see sec_1_338-2 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1 d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent as the common parent of the consolidated_group that includes sub x to file the election provided parent shows that sub x acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent parent officials outside cpa and authorized representative and other authorized representative explain the circumstances that resulted in the failure to timely file the valid election plr-119739-99 the information establishes that the request for relief was initiated before the failure to make the regulatory election was discovered by the internal_revenue_service that parent reasonably relied on a qualified_tax professional and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that parent and sub x acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group that includes sub x to file the election with respect to the acquisition of target and target’s subs the above extension of time is conditioned on the taxpayers' tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made talking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent as common parent of the consolidated_group that includes sub x should file the election in accordance with sec_1_338-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with any information that is required to be attached to the election form a copy of this letter should be attached to the election form parent must amend its consolidated_return for its first taxable_year following the acquisitions to attach a copy of this letter and the election form and any information required therewith and to show that the acquisitions were reported as sec_338 transactions also parent must file final returns for target and target’s subs if and as applicable reporting the acquisitions as sec_338 transactions and attach thereto a copy of this letter and the election form see sec_1_338-1 and g and announcement 1998_1_cb_282 no opinion is expressed as to whether the acquisition of the stock of target or target’s subs qualifies as a qualified_stock_purchase whether the acquisition of the stock of target or target’s subs qualifies for sec_338 treatment or if the acquisition of the stock of target and or target’s subs qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by any of target or target’s subs on the deemed asset sales further no opinion is expressed as to the validity of any elections to be treated as disregarded entities for united_states income_tax purposes plr-119739-99 in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or tax effects or consequences resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to parent pursuant to the power_of_attorney on file in this office sincerely yours by philip j levine assistant chief_counsel corporate
